Per Curiam.
Plaintiff Mabel Corum Adams brought this action “for herself and in behalf of all other heirs at law and surviving consorts of Spencer Roane, deceased” against defendant Edward W. Reynolds, Jr. Adams alleged that Reynolds had wrongfully cut timber on land owned by her and the other heirs of Spencer Roane, and she sought compensatory and punitive damages for the wrongful cutting.
The jury returned a verdict for the “plaintiffs” and assessed compensatory damages in the amount of $1,822. The trial court entered judgment for the “plaintiffs” in accordance with the verdict, and Reynolds now appeals.
The judgment cannot stand for several reasons, but we need mention only one. Adams claimed an interest in the land through inheritance from her mother, but Adams failed to introduce any probative evidence that she inherited an interest in the land either by will or intestate succession. We therefore reverse the judgment and enter final judgment for the defendant here.

Reversed and final judgment.